Title: To George Washington from Robert McCulloch, 15 December 1791
From: McCulloch, Robert
To: Washington, George

 

May it Please Your Excellency
Decr 15 1791

I beg leave to State the distressed Circumstances of an Old Soldier.
  At the Battle (or Surprize) at the Peola I recd Two Wounds with the Bayonet, At the Battle of Germentown I recd a Wound in my left leg, by a Musket Ball, which was afterwards Cut out by the Doctrs—At Chemung, in Genl Sullivans Expidi[ti]on agains the Indians, I recd a bad wound in my left Arm by a Rifle or Musket Ball—at the Close of the War, I marched from S. Carolinia in a Weak & Sickly State with a detachment under the Command of Capt. Lusk, and was left in Little york in a weak & Sickly State of Body—And after recovering my health I knew not where to Apply for either my final settlements, or Bounty Lands and being informed they were of But Little Value I set to Labour for a livelihood—Married a Wife by whome I have Five Small Children, the Youngest of which I had Christened; Washington, I should in all probability, (disabled with wounds as I am) endeavoured for a Support for myself, without even calling on the Public for what is Justly my due for my Services as a Soldier—Had it not have been for the distress I have lately met with, by my House & all my little property being consumed by fire, not having saved even our wearing Cloaths—I Served first in Col. Hartleys Regt then in Col. Hubley’s and to the Southard in the first Pennsa Regt—If your Excellency would be pleased to extend your Charity to enable me to get a few Cloaths to keep my family from Suffering, thro the Inclament Winter, Your Excellency will Lay under new Obligations, an Old and faithful Soldier

Robert McCulloch

